     Case 1:19-cv-00336-NONE-SKO Document 22 Filed 04/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       BROOKE SHAEFRON AUGUSTE,                               No. 1:19-cv-00336-NONE-SKO (PC)
12                           Plaintiff,
13                                                              ORDER ADOPTING FINDINGS AND
               v.
                                                                RECOMMENDATIONS
14       V. BENTANCOURT, et al.,
                                                                (Doc. No. 17)
15                           Defendants.
16

17            Plaintiff Brooke Shaefron Auguste is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On February 10, 2020, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s first amended complaint (Doc. No. 14) states cognizable claims against Defendants

22   Betancourt1, Maldonado, Parker, and Stewart, but not against Defendant Martinez. (Doc. No.

23   15.) Pursuant to the screening order, plaintiff filed a notice that he “wish[es] to proceed only on

24   [his] claims against defendants V. Betancourt, L. Maldonado, E. Parker, and M. Stewart and to

25   dismiss J. Martinez as a defendant.” (Doc. No. 16.)

26
27   1
      In his original complaint, plaintiff spells this defendant’s surname as “Bentancourt.” (Doc. No. 1 at 1, 2.) In his first
     amended complaint, plaintiff spells this defendant’s surname as “Betancourt.” (Doc. No. 14 at 1, 2.) Given that the
28   defendants have not yet appeared in this case, the court is unsure of the correct spelling, but uses the spelling in
     plaintiff’s operative complaint (Doc. No. 14).
     Case 1:19-cv-00336-NONE-SKO Document 22 Filed 04/15/20 Page 2 of 2


 1          Accordingly, on March 3, 2020, the magistrate judge filed findings and recommendations,

 2   recommending that Defendant Martinez be dismissed. (Doc. No. 17.) The findings and

 3   recommendations were served on plaintiff and provided him fourteen (14) days to file objections

 4   thereto. (Id. at 2.) Plaintiff has not filed objections and the time do so has passed.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 6   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 7   recommendations to be supported by the record and proper analysis.

 8          Accordingly,

 9          1.      The findings and recommendations filed on March 3, 2020 (Doc. No. 17) are
10                  adopted in full;

11          2.      Defendant Martinez is dismissed; and,

12          3.      This case is referred back to the assigned magistrate judge for further proceedings.

13
     IT IS SO ORDERED.
14

15      Dated:     April 14, 2020
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
